Citation Nr: 0842458	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-06 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for breast cancer, 
right breast, to include as secondary to exposure to 
herbicide.  

2.  Entitlement to compensation for biological daughter's 
cerebral palsy, claimed as associated with veteran's exposure 
to herbicide.  


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel









INTRODUCTION

The veteran served on active duty from June 1962 to September 
1966, with reserve duty in 1967.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not 
demonstrate that the veteran's breast cancer is related to 
active or reserve duty, or exposure to herbicides, chemicals 
or asbestos, nor may it be so presumed.  

2.  The veteran's biological daughter does not have spina 
bifida.  


CONCLUSIONS OF LAW

1.  Service connection for breast cancer, right breast, to 
include as secondary to exposure to herbicide, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).

2.  Compensation for biological daughter's cerebral palsy, 
claimed as associated with veteran's exposure to herbicide, 
is not warranted.  38 U.S.C.A. §§ 1805(a), 1821 (West 2002); 
38 C.F.R. § 3.814(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in August 2004 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  


In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that the 
claimed benefits are being denied, and hence no rating or 
effective date will be assigned.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
and personnel records and VA treatment records.  The veteran 
has not been afforded a VA examination.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service medical records are negative for 
complaints, symptoms, findings or diagnoses related to breast 
cancer.  There is no competent medical evidence of the 
claimed condition until many years after separation, and no 
competent medical evidence, based on a review of service 
medical records, linking it to the veteran's service or 
exposure to herbicide, chemicals or asbestos during service.  
Moreover, there is no evidence of exposure to herbicide, 
chemicals or asbestos during service.  Compensation for the 
veteran's daughter based on cerebral palsy is not warranted 
by law.  Thus, the Board finds that the information and 
competent medical evidence of record, as set forth and 
analyzed below, contains sufficient competent medical 
evidence to decide the claims.  38 C.F.R. § 3.159(c)(4); 
McLendon, supra; see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (there must be some evidence of a causal 
connection between the alleged disability and the veteran's 
military service to trigger VA's obligation to secure a 
medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
October 2008 correspondence, the veteran indicated that he 
had no additional evidence to submit and requested expedited 
submission of his appeal to the Board.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service Connection 

The veteran has submitted a number of letters outlining his 
contentions.  In essence, he contends that he was exposed to 
herbicides while serving on the USS ALAMO off the shore of 
Vietnam in 1963 and 1964.  He also contends that he was 
exposed to herbicides, insecticides and asbestos while at the 
US Naval Air Facility at Litchfield Park, Arizona, from 1964 
to 1966 while on active duty, and in 1967 while in the Naval 
Reserve.  He contends that cargo going to Vietnam went 
through this facility, which led to exposure.  In addition, 
he contends that herbicides sprayed throughout the facility 
(including over living quarters) included chemicals 2,4-D and 
2,4,5-T, which were also used in Agent Orange.  See 38 C.F.R. 
§ 3.307 (a)(6)(i) (referring to chemicals 2,4-D and 2,4,5-T 
in a definition of herbicide agent).  He reports having had 
tumors removed in 1997 and 1999, a mastectomy in 2000, and 
removal of lymph nodes in 2000.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).


Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Service connection for some disorders, not including breast 
cancer, may be presumed as related to exposure to herbicides 
if the veteran was exposed to Agent Orange or other 
herbicides while serving on active duty in the Republic of 
Vietnam during the Vietnam Era.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In 
addition to the presumption of service connection allowed in 
38 C.F.R. § 3.307, the Court has held that a veteran may 
establish service connection with proof of actual direct 
causation.  Brock v. Brown, 10 Vet. App. 155, 160 (1997), 
vacated on other grounds (Fed. Cir. Dec. 15, 2000).

If a veteran served in Vietnam, exposure to herbicides is 
presumed.  The Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. 107- 103, 115 Stat. 976 (2001).  See 38 
U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997); VAOPGCPREC 3- 2000.

In this case, the presumption of service connection based on 
exposure to herbicide does not apply.  The veteran's claimed 
condition, breast cancer, is not a presumptive disability.  
38 C.F.R. § 3.307.  Indeed, based on findings provided by the 
National Academies of Science, the Secretary of Veteran's 
Affairs has determined specifically determined that the 
incidence of breast cancer has no positive association with 
herbicide exposure.  M21-MR1, Part IV.ii.2.c.10.j.  In any 
case, the record shows that the veteran did not serve in 
Vietnam or the waters off Vietnam.  

The veteran's service personnel records reflect that he 
served on the USS ALAMO in 1963 and 1964.  On July 24, 1964, 
he reported for duty at the Naval Air Facility at Litchfield 
Park in Phoenix, Arizona.  A history of the USS ALAMO 
provided by the veteran reflects that the ship did not travel 
to or near Vietnam while the veteran was onboard.  On August 
5, 1964, after the veteran had left the ship, the USS ALAMO 
sailed from Subic Bay with a Marine Corps Battalion for 
periods of Vietnamese Patrol Duty through December 2, 1964.  

Since the veteran did not serve in Vietnam or the waters off 
Vietnam, the Board will address his claim on a direct basis.  
See Combee, supra.

The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses related to breast 
cancer.  Thus, they constitute evidence against his claim.  

The veteran's post-service VA medical records include a June 
2005 reference to a mastectomy five years earlier.  However, 
the competent post-service medical evidence provides no 
evidence linking the veteran's breast cancer to service or 
exposure to herbicide, chemicals or asbestos during service.  
Thus, the competent post-service medical evidence weighs 
against his claim.  

The veteran himself, as a layperson, is not competent to 
provide an opinion requiring medical knowledge or a clinical 
examination by a medical professional, such as an opinion 
addressing etiology.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Thus, the veteran's 
own testimony is not competent evidence that the claimed 
exposure resulted in his breast cancer.  

The Board also finds it significant that the earliest 
documented evidence of breast cancer (the 2000 mastectomy) 
occurred more than three decades after the veteran's active 
and reserve service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Similarly, the earliest reported treatment 
for breast cancer (a tumor removal in 1997) occurred three 
decades after his active and reserve service.

Moreover, the record before the Board contains no evidence 
that the veteran was actually exposed to herbicides, 
chemicals or asbestos.  The veteran has submitted a variety 
of materials reflecting that the Naval Air Facility at 
Litchfield Park is a Superfund site, contaminated with 
chemicals that can cause cancer.  However, these documents 
are too general in nature to provide, alone, the necessary 
evidence to show that exposure to herbicide, chemicals or 
asbestos while at the Naval Air Facility at Litchfield Park 
caused the veteran's breast cancer.  See Sacks v. West, 11 
Vet. App. 314, 316-17 (1998).  The medical treatise, 
[textbook, or article] must provide more than speculative, 
generic statements not relevant to the veteran's claim but 
must discuss generic relationships with a degree of certainty 
for the facts of a specific case.  Wallin v. West, 11 Vet. 
App. 509, 514 (1998).  The documents in the current case do 
not provide statements for the facts of the veteran's 
specific case.  Therefore, the Board concludes that they do 
not show to any degree of specificity actual exposure to 
herbicide, chemicals or asbestos, or a relationship or 
connection between such exposure and the development of 
breast cancer. 

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for breast cancer, right 
breast, to include as secondary to exposure to herbicide.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Compensation for Biological Daughter's Cerebral Palsy 

The veteran argues that his daughter was born with a birth 
defect (cerebral palsy) due to his exposure to herbicides 
while on active or reserve duty.  

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  The 
Board 


notes that spina bifida is the only birth defect that 
warrants the award of monetary benefits based on the 
herbicide exposure of the veteran as a father of that child.  
Jones v. Principi, 16 Vet. App. 219 (2002).

Children with spina bifida of veterans with certain service 
in Korea may also be entitled to benefits.  The Veterans 
Benefits Act of 2003, Pub. L. 108-183 § 102, 117 Stat. 2651 
(codified as amended at 38 U.S.C. § 1812).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence shows that the 
veteran's daughter is not entitled to compensation benefits.  
By the veteran's own report, she has cerebral palsy, not 
spina bifida.  Further, as noted above in the denial of 
service connection for breast cancer, the veteran is not a 
Vietnam Veteran as he did not perform active military service 
in the Republic of Vietnam or the waters offshore.  38 C.F.R. 
§ 3.814(c)(1).  He did not serve in Korea.  The Veterans 
Benefits Act of 2003, Pub. L. 108-183 § 102, 117 Stat. 2651.

It is significant to note that VA may only pay benefits 
within the scope of specific payments authorized by Congress.  
The United States Supreme Court has held that not even the 
temptations of a hard case will provide a basis for ordering 
recovery contrary to the terms of the regulation, for to do 
so would disregard the duty of all courts to observe the 
conditions defined by Congress for charging the public 
treasury.  OPM v. Richmond, 496 U.S. 414, 421 (1990).  In 
spite of the plight of the veteran's daughter, the Board is 
bound in its decisions by the regulations of the Department, 
instructions of the Secretary and precedent opinions of the 
General Counsel of the VA.  38 U.S.C.A. § 7104(c) (West 
2002);  38 C.F.R. § 20.101(a) (2008).

In sum, the evidence demonstrates that the veteran's daughter 
is not entitled to compensation benefits.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; Ortiz, supra.


ORDER

Service connection for breast cancer, right breast, to 
include as secondary to exposure to herbicide, is denied.

Compensation for biological daughter's cerebral palsy, 
claimed as associated with veteran's exposure to herbicide 
agents, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


